DISMISSED and Opinion Filed August 8, 2017




                                          S  In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-00985-CV

                  MINH NGUYEN AND HSIULING NGUYEN, Appellants
                                     V.
                           TORINO ENGLISH, Appellee

                           On Appeal from the County Court at Law No. 5
                                       Collin County, Texas
                               Trial Court Cause No. 005-01041-2016

                                MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Francis, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Pro se appellants appeal the trial court’s judgment awarding damages to appellee for

unjust withholding of security deposit and allegations of late fees and property damage. On

March 3, 2017, appellants filed a brief. By letter dated March 17, 2017, we notified appellants

that the brief was deficient and instructed them to file an amended brief correcting the noted

deficiencies within ten days. We cautioned appellants that failure to file an amended brief within

ten days may result in dismissal of the appeal without further notice. See TEX. R. APP. P

38.8(a)(1), 42.3(b),(c).

       Although individuals have the right to represent themselves as pro se litigants in civil

cases, they are required to follow the same rules of appellate procedure that licensed attorneys

are required to follow. See Bolling v. Farmers Branch Indep. Sch. Dist., 315 S.W.3d 893, 895
(Tex. App.—Dallas 2010, no pet.). Appellate court judges are not responsible for “identifying

possible trial court error” or favorable facts or law to support parties’ contentions.             Id.

Importantly, under rule 38.1(f), the court “must be able to discern what question[s] of law [it]

will be answering.” Id. at 896. A brief fails if it does not articulate the issues to be answered by

the court. Id. If a brief articulates the issues to be decided by the court, “then rule 38.1(i) calls

for the brief to guide [the court] through the appellant’s argument with clear and understandable

statements of the contentions being made.” Id. Under Rule 38.1(i), appellant’s argument must

make direct references to facts in the record and applicable legal authority. Id. A brief fails

under rule 38.1(i) if the court must speculate or guess if references to facts or legal authority “are

not made or are inaccurate, misstated, or misleading.” Id.

       In their brief, appellants raise three issues. In the summary of the argument section of the

brief, appellants cite to two cases. The citations are inaccurate and this Court is unable to locate

the cases. In the argument section of the brief, appellants cite to the clerk’s record but they do

not cite to any legal authority. Because appellants have not provided the Court with existing

legal authority that can be applied to the facts of the case, the brief fails. See Bolling, 315
S.W.3d at 896.

       Because appellants have failed to comply with the briefing requirements of our appellate

rules after having been given the opportunity to do so, we dismiss the appeal. TEX. R. APP. P

42.3(c).




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE

160985F.P05

                                                 –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

MINH NGUYEN AND                                   On Appeal from the County Court at Law
HSIULING NGUYEN, Appellants                       No. 5, Collin County, Texas
                                                  Trial Court Cause No. 005-01041-2016.
No. 05-16-00985-CV       V.                       Opinion delivered by Chief Justice Wright.
                                                  Justices Francis and Stoddart participating.
TORINO ENGLISH, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee TORINO ENGLISH recover his costs of this appeal from
appellants MINH NGUYEN AND HSIULING NGUYEN.


Judgment entered August 8, 2017.




                                            –3–